Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 9, 10, drawn to a compound of Formula (I).
Group II, claims 12, 13, 19, drawn to a conjugate comprising a peptide or fragment covalently bound to a compound of Formula (I).
Group III, claims 20, 26, drawn to a method of modulating an immune response comprising administering a conjugate.
Group IV, claims 21-23, 25, 27, drawn to a method of modulating an immune response comprising administering a compound of Formula (I).
Group V, claims 29, 30, 32, drawn to a method of treating or preventing cancer comprising administering a compound of Formula (I).
Group VI, claim 31, drawn to a method of treating or preventing cancer comprising administering a conjugate.
Group VII, claim 34, drawn to a method of treating or preventing a viral or bacterial infection comprising administering a compound of Formula (I).
Group VIII, claim 35, drawn to a method of treating or preventing a viral or bacterial infection comprising administering a conjugate.
Group IX, claim 37, drawn to a kit comprising a compound of Formula (I) and a therapeutic agent.
Group X, claim 38, drawn to a kit comprising a conjugate and a therapeutic agent.

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (see Rule 13.1 of the Patent Cooperation Treaty (PCT)).  As stated in Rule 13.2 PCT, where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  See MPEP § 1893.03(d).  As to the meaning of “contribution …. over the prior art”, PCT International Search and Preliminary Examination Guidelines, as in force from March 25, 2004, Ch. 10, p. 75 section 10.02 states: “Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” is considered with respect to novelty and inventive step.”  
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories ('Groups'): 

(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, as discussed supra.  Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).  
The inventions listed as Groups I-X do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-X lack unity of invention because even though the inventions of these groups require the technical feature of a compound of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SALUNKE (Salunke, D. B., et al., J. Med. Chem. (2013), 56(14); 5885-5900; on IDS) and MORSE (WO 2016/154586; on IDS).  Specifically, Salunke discloses TLR2 lipopeptide agonists as vaccine adjuvants (title; abstract).  Salunke discloses lipopeptide compounds similar to instant Formula (I), differing only in the lack of a ((CH2)aO)b group.  However, Morse discloses TLR2 lipopeptide compounds as adjuvants for cancer immunotherapy (title; abstract), said compounds comprising ((CH2)aO)b groups.  Since 2)aO)b groups are suitable substituents in TLR2 ligands, useful for the same purpose as those of Salunke, adding the feature of a ((CH2)aO)b group to the compounds of Salunke would have been obvious to one of skill in the art, and unity of invention is lacking a posteriori.
Because this element cannot be considered a contribution over the prior art, it is not a special technical feature as defined under PCT Rule 13.2, Part I (b).  Thus, the Groups do not share a common special technical feature and are subject to restriction.  

Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are as follows: 
Compound of Formula (I) (e.g., claims 1-2, 12-13)
Condition (e.g., claim 23)
Applicants are required to specify/elect the following two species: 
1) a single structure for the compound of Formula (I) with all variables defined.  It is also requested that applicant provide any common or trade name(s) of the elected compound; and 
2) a single condition from those recited in claim 23.  
Applicants are required to specify a single compound of Formula (I) with all variables defined (e.g., R', R1-R7, X, and Y) groups (a species for example is methyl, not alkyl).  Applicants are required to define the variables in each chemical structure in each 
Applicants are required, in reply to this action, to elect a single species from each of the species categories listed above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The claims are deemed to correspond to the species as set forth above.  The following claims are generic: 1.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The above species lack unity of invention because even though the inventions of these groups require the technical feature of a compound of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Salunke and Morse as discussed above.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are .  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658